Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 10-18 of U.S. Application 17/761,011 filed on March 16, 2022 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reasons for Allowance

Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an open loop current transducer comprising a pair of magnetic field detectors, one magnetic field detector being mounted in each magnetic field gap, a leadframe comprising core mounting parts and magnetic field detector contacts, and a mounting plate, the mounting plate mounted on a top side of the magnetic core and the mounted on a bottom mounting side of the magnetic core, the mounting plate fixed to the pair of core parts and defining the position of the magnetic core parts, wherein the magnetic field detector contacts comprise circuit board contact portions for connection to an external circuit board in combination with the other limitations of the claims.

Claims 11-18 are also allowed as they depend on allowed claim 10.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Labbe et al (USPGPub 20150309082): discloses current transducer with magnetic detector and a core with a gap around a housing structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868